Citation Nr: 1047304	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  03-21 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased disability rating for the 
service-connected seizure disorder, rated as 10 percent disabling 
prior to April 13, 2004 and rated as 40 percent disabling 
thereafter.  

2.  Entitlement to an increased disability rating for the 
service-connected residual numbness and paresthesia of the left 
lower extremity, rated as 10 percent disabling prior to April 13, 
2004, and rated as 40 percent disabling thereafter.  

3.  Entitlement to an increased disability rating for the 
service-connected residual paresthesia of the left hand, rated as 
noncompensable prior to April 13, 2004, and rated as 20 percent 
disabling thereafter.  

4.  Entitlement to an effective date prior to April 13, 2004 for 
the assignment of a 40 percent rating for the service-connected 
seizure disorder.  

5.  Entitlement to an effective date prior to April 13, 2004 for 
the assignment of a 40 percent rating for the service-connected 
residual numbness and paresthesia of the left lower extremity.  

6.  Entitlement to an effective date prior to April 13, 2004 for 
the assignment of a 20 percent rating for the service-connected 
residual paresthesia of the left hand.  

7.  Entitlement to an initial compensable rating for the service-
connected hearing loss.  

8.  Entitlement to an initial disability rating in excess of 30 
percent for the service-connected posttraumatic stress disorder 
(PTSD) prior to April 13, 2004 and entitlement to a rating in 
excess of 50 percent thereafter.  

9.  Entitlement to service connection for cataracts, to include 
as secondary to the service-connected disability of residual 
shell fragment wound (SFW) right submaxillary region with 
retained foreign body (RFB) and traumatic brain injury (TBI).  

10.  Entitlement to service connection for gastric ulcer disease 
and chronic reflux esophagitis, secondary to medications for 
seizures, to include as secondary to the service-connected 
disability of residuals, brain trauma with seizures.  

11.  Entitlement to service connection for pericardial effusion.

12.  Entitlement to service connection for tinnitus.  

13.  Entitlement to service connection for vertigo.

14.  Entitlement to service connection for cellulitis, left lower 
extremity.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 2001, March 2004, June 2005, and June 2008 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  In the July 
2001 rating decision, the RO confirmed and continued a previously 
assigned 10 percent rating for residuals of brain trauma with 
seizures; confirmed and continued a previously assigned 10 
percent rating for residuals of numbness and paresthesia of the 
left lower extremity; and, confirmed and continued a previously 
assigned noncompensable rating for residuals of paresthesia of 
the left hand.  The Veteran's notice of disagreement (NOD) with 
that determination was received at the RO in June 2002.  The RO 
issued a statement of the case (SOC) in July 2003, and the 
Veteran perfected his appeal as to the above issues with the 
submission of a VA Form 9, substantive appeal to the Board, which 
was received at the RO in August 2003.  

In the March 2004 rating decision, the RO granted service 
connection for PTSD and assigned an initial 30 percent rating, 
effective from November 18, 2003.  The RO denied claims of 
service connection for a sleep disorder, a gall bladder condition 
and a liver condition.  The Veteran's NOD with that determination 
was received at the RO in April 2004.  

The RO then issued another rating decision in June 2005 that 
increased the disability for the service-connected PTSD to 50 
percent, effective from April 13, 2004; increased the disability 
rating for the service-connected seizure disorder to 40 percent, 
effective from April 13, 2004; increased the disability rating 
for the service-connected numbness and paresthesia of the left 
lower extremity to 40 percent effective from April 13, 2004; and 
increased the disability rating for the service-connected 
paresthesia of the left hand to 20 percent, effective from April 
13, 2004.  As these awards are not complete grants of the 
benefits sought on appeal, the issues remained in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  The June 2005 
rating decision also established entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  

In response to the Veteran's April 2004 NOD, the RO issued a SOC 
in June 2005 addressing the issues of service connection for a 
gall bladder condition, a liver condition and a sleep disorder.  
The Veteran perfected his appeal as to these issues with the 
submission of a VA Form 9, substantive appeal to the Board that 
was received at the RO in June 2005.  The issue of entitlement to 
an increased rating for the service-connected PTSD was not 
included in the June 2005 SOC.  

In September 2006, the Veteran testified before a Veterans Law 
Judge sitting at the RO.  A transcript of his testimony is 
associated with the claims file.  

In September 2007, the Board issued a decision denying claims of 
service connection for a sleep disorder, a gall bladder 
disability, a disability of the liver; denied an increased rating 
for the service-connected residuals of a SFW of the right 
parietal skull with defect and postoperative plate, rated as 50 
percent disabling; denied an increased rating for the service-
connected brain trauma with seizures, rated as 10 percent 
disabling prior to April 13, 2004, and rated as 40 percent 
disabling thereafter; denied an increased rating for the service-
connected numbness and paresthesia of the left lower extremity, 
rated as 10 percent disabling prior to April 13, 2004 and rated 
as 40 percent disabling thereafter; and, denied an increased 
rating for the service-connected residuals of paresthesia of the 
left hand, rated as noncompensable prior to April 13, 2004, and 
rated as 20 percent disabling thereafter.  

In a June 2008 rating decision, the RO granted service connection 
for hearing loss and assigned a noncompensable disability rating, 
effective from September 28, 2006.  Also, the RO confirmed and 
continued a previously assigned 50 percent rating for the 
service-connected PTSD, and denied claims of service connection 
for migraine headaches, cataracts, chronic reflux esophagitis, 
pericardial effusion, tinnitus, vertigo, and cellulitis of the 
left lower extremity.  The Veteran's NOD with that determination 
was received at the RO in June 2008 and the RO issued an SOC 
addressing these issues in December 2008.  The Veteran perfected 
his appeal with the submission of a VA Form 9 substantive appeal 
to the Board that was received at the RO in December 2008.  

Meanwhile, the RO, in December 2008, granted service connection 
for post-traumatic headaches and assigned an initial 30 percent 
rating, effective from September 28, 2006.  Additionally, a March 
2009 rating decision granted service connection for diabetes 
mellitus, type II and assigned an initial 20 percent rating 
effective from June 4, 2008;  A special monthly compensation 
(SMC) was also awarded for the Veteran's erectile dysfunction as 
a complication of the service-connected diabetes; and, in July 
2009, the Veteran was awarded additional SMC based on the need 
for regular aid and attendance of another person.  

Meanwhile, the Veteran appealed the Board's February 2007 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC or Court).  In a February 2009 memorandum decision, 
the Court affirmed in part, set aside in part, and remanded in 
part the Board's February 2007 decision.  Specifically, the Court 
affirmed that portion of the Board's February 2007 decision that 
denied the Veteran's claims of service connection for a sleep 
disorder, gall bladder and liver disabilities, and the claim for 
a higher disability rating for the service-connected residuals of 
the SFW wound of the right parietal skull with defect and 
postoperative plate, currently rated as 50 percent disabling.  
The Court set aside the Board's February 2007 decision with 
respect to the claims for increased ratings for the service-
connected seizures, left leg and left arm numbness and 
paresthesia; and, remanded those issues for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

With regard to the Veteran's seizure disorder, the Court's 
February 2009 memorandum decision pointed out that the medical 
evidence of record was inadequate to rate the Veteran's seizure 
disorder.  For example, it is unclear whether the Veteran is 
currently experiencing seizure activity; and, if so, whether his 
seizures are major or minor.  It is also unclear as to the 
frequency of the seizure activity.  A medical examination is 
necessary to answer these questions.  Moreover, the Court also 
pointed out that "[w]here there is doubt as to the true nature 
of epileptiform attacks, neurological observation in a hospital 
adequate to make a study [sufficient to confirm or rule out 
epileptic seizures] is necessary."  38 C.F.R. § 4.121.  
Additionally, the frequency of seizures should be ascertained 
under the ordinary conditions of life (while not hospitalized) 
and therefore the examiner must consider the lay statements 
provided by the Veteran and his wife in determining the type and 
frequency of the Veteran's seizure activity.  

Regarding the Veteran's paresthesia of the left leg and left 
hand, these disabilities are rated pursuant to the degree of 
incomplete paralysis of the sciatic nerve and radial nerve, 
respectively.  Under 38 C.F.R. § 4.124a, Diagnostic Codes 8520 
and 8514, incomplete paralysis of the sciatic nerve is rated as 
mild, moderate, moderately severe, or severe with marked muscular 
atrophy.  Incomplete paralysis of the hand is rated as mild, 
moderate, or severe.  The Court pointed out in its February 2009 
memorandum that the Board's February 2007 decision provided no 
basis upon which to find that the Veteran's disabilities did not 
meet the criteria for the next higher rating.  The Court 
specifically stated that the medical reports referenced [by the 
Board] do not relate the reflex measurements and strength 
assessments to the degrees of incomplete paralysis in the 
regulations.  Thus, the Court was left without any reasonable 
basis for reviewing the Board's findings.  In light of the 
Court's determination, the Board must remand the matter for 
another VA examination for a medical professional to determine 
the degree of incomplete paralysis based on the Veteran's reflex 
measurements, strength assessments and any other objective 
criteria deemed appropriate.  

The February 2009 Court decision also pointed out that it was 
unclear as to how the Board chose April 13, 2004 as the effective 
date for the increases with respect to the brain seizures and 
disabilities of the left hand and left leg.  The date corresponds 
to the receipt of a NOD, and VA interpreted the NOD as an implied 
claim for increased evaluation of the service-connected 
disabilities in question.  However, the Court pointed out that 
the Veteran filed his claim for increase in August 2000 and 
continuously pursued and perfected the appeal for that claim; 
thus, it never became final.  

As to the date entitlement arose, the rating decision that 
granted the increases stated that the RO received additional 
evidence on May 2, 2002; however, that may be a typographical 
error because the list of evidence in that decision contained no 
items dated prior to May 1, 2003.  That notwithstanding, neither 
the RO nor the Board indicated whether it regarded any of the 
medical evidence listed in the rating decision as an informal 
claim, or which evidence the RO regarded as establishing 
entitlement to the increased ratings.  The Court pointed out that 
the evidence on which the increased ratings were issued has the 
potential to establish an earlier effective date for the 
increases.  As such, the Court set aside the Board's findings 
with respect to the effective date.  In turn, the Veteran must be 
allowed an opportunity to provide evidence in support of an 
earlier effective date before the Board can act on that issue.  

Regarding the remaining claims on appeal, the Veteran requested a 
personal hearing before a Veterans Law Judge sitting at the RO as 
reflected in his December 2008 VA Form 9, substantive appeal to 
the Board.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing to 
appear in person.  The Veteran is entitled to a hearing before a 
Veterans Law Judge, either in person, or via video conference in 
lieu of an in-person hearing, if he so chooses. 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. § 20.700.  In light of the 
Veteran's request, the case is remanded for the Veteran to be 
scheduled for a personal hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
any outstanding VA and/or private treatment 
records pertinent to the claims on appeal, 
including, but not limited to the service-
connected seizure disorder and paresthesia of 
the left leg and left hand.

2.  Thereafter, schedule the Veteran for a VA 
neurological examination to determine the 
current nature, extent and severity of the 
service-connected seizure disorder and 
paresthesia of the left lower extremity and 
left hand.  The examiner must review the 
claims file, including the Court's February 
2009 decision, as well as the Veteran's 
reports of seizure activity, numbness and 
paresthesia, examinations and other medical 
evidence of record contained within in 
conjunction with the examination.  All 
indicated tests and studies must be performed 
that will assist in properly evaluating the 
Veteran's service-connected seizure disorder 
and left leg and arm numbness.  All pertinent 
symptomatology and findings must be reported 
in detail.  

Regarding the seizures, the examiner must 
determine, based on the Veteran's reports, 
the objective testing, observation, and other 
medical evidence in the file, whether the 
Veteran is experiencing seizure activity; 
and, if so, whether his seizures are 
"major" or "minor" as defined by the 
rating criteria at 38 C.F.R. § 4.124a.  In 
that regard, does the Veteran have major 
seizures characterized by the generalized 
tonic-clonic convulsion with unconsciousness?  
Does he have psychomotor seizures which can 
be rated as major seizures because they are 
characterized by automatic states and/or 
generalized convulsions with unconsciousness?  
Does the Veteran have minor seizures 
consisting of a brief interruption in 
consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes 
or nodding of the head ("pure" petit mal), 
or sudden jerking movements of the arms, 
trunk, or head (myoclonic type) or sudden 
loss of postural control (akinetic type)?  
Does the Veteran have psychomotor seizures 
which can be rated as minor seizures because 
they are characterized by brief transient 
episodes of random motor movements, 
hallucinations, perceptual illusions, 
abnormalities of thinking, memory or mood or 
autonomic disturbances?  If the Veteran has 
both major and minor seizures, which is the 
predominating type?  The examiner must also 
question the Veteran to obtain detailed 
information as to the frequency of occurrence 
of his seizures over time.  

With regard to the service-connected 
paresthesia and numbness of the left lower 
extremity and left hand, the examiner must 
explain how these extremities are affected in 
terms of the motor and/or sensory nerves, and 
which nerves are affected.  The examiner must 
explain in detail what limitation of motion 
and function is caused by the numbness and 
paresthesia.  The examiner must additionally 
provide an estimate of the degree of severity 
(mild, moderate, severe) to which the left 
hand is affected based on motor and sensory 
deficit and other findings.  With respect to 
the lower extremity, the examiner should 
provide an estimate of the degree of severity 
(mild, moderate, moderately severe or severe) 
to which the left lower extremity is affected 
based on the motor and sensory deficit and 
other findings.  A complete rationale for all 
opinions must be provided.  

3.  After ensuring that the above development 
has been completed in full compliance with 
the above directions and after completing any 
other development deemed warranted, the RO 
should readjudicate the issues on appeal.  If 
the benefits sought are not granted, the 
Veteran, and his representative, should 
be furnished with a supplemental 
statement of the case, which addresses 
the propriety of the effective date of 
April 13, 2004, which was assigned to 
the 40 percent ratings for the seizure 
disorder and the left lower extremity 
numbness and paresthesia, and the 20 
percent rating assigned for left hand 
paresthesia.  The Veteran and his 
representative should be afforded an 
opportunity to respond.

4.  After all the above development has been 
completed, schedule the Veteran for the 
hearing before a Veterans Law Judge at the RO 
per the Veteran's request.  The RO should 
notify the Veteran and his representative of 
the date, time and place of the hearing.  
After the hearing is conducted, or in the 
event the Veteran withdraws his hearing 
request or fails to report for the hearing, 
the claims file should be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


